


CHEYENNE LIGHT, FUEL AND POWER COMPANY
TO
WELLS FARGO BANK, NATIONAL ASSOCIATION
FIRST SUPPLEMENTAL INDENTURE
Dated as of September 3, 2009
Creating Two Issues of First Mortgage Bonds
$10,000,000
Adjustable Rate Industrial Development Revenue Refunding Bonds
Series 2009A
and
$7,000,000
Adjustable Rate Industrial Development Revenue Refunding Bonds
Series 2009B
Supplemental to Restated indenture of Mortgage, Deed of Trust, Security
Agreement and
Financing Statement, amended and restated as of November 20, 2007
THIS FIRST SUPPLEMENTAL INDENTURE TO RESTATED INDENTURE OF MORTGAGE, DEED OF
TRUST, SECURITY AGREEMENT AND FINANCING STATEMENT SHALL CONSTITUTE A FINANCING
STATEMENT UNDER THE WYOMING UNIFORM COMMERCIAL CODE (THE “UCC”) TO BE FILED IN
THE REAL ESTATE RECORDS, AND IS FILED AS A FIXTURE FILING UNDER THE UCC COVERING
GOODS WHICH ARE, OR ARE TO BECOME, FIXTURES ON THE REAL PROPERTY DESCRIBED
HEREIN.



US.54415201.01

--------------------------------------------------------------------------------




FIRST SUPPLEMENTAL INDENTURE dated as of September 3, 2009, by and between
CHEYENNE LIGHT, FUEL AND POWER COMPANY, a corporation organized and existing
under the laws of the State of Wyoming (the “Company”) having its principal
office at No. 108 West 18th Street, Cheyenne, Wyoming, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association organized and existing
under the laws of the United States of America and authorized to accept and
execute trusts, having its principal office at 1740 Broadway, Denver, Colorado,
as trustee (the “First Mortgage Bond Trustee”) under the Restated Indenture (as
defined below),
WHEREAS, the Company has executed and delivered to the First Mortgage Bond
Trustee its Restated Indenture of Mortgage, Deed of Trust, Security Agreement
and Financing Statement, amended and restated as of November 20, 2007 (the
“Restated Indenture”) to secure the payment of the principal of and the interest
and premium (if any) on all bonds at any time issued and outstanding thereunder,
and to declare the terms and conditions upon which bonds are to be issued
thereunder; and
WHEREAS, pursuant to the provisions of the Restated Indenture, First Mortgage
Bonds have been duly issued and are presently outstanding and secured by the
Restated Indenture as follows:
1997A Revenue Bonds, Adjustable Rate, due March 1, 2027
$
10,000,000


1997B Refunding Bonds, Adjustable Rate, due September 1, 2021
$
7,000,000


Bonds of the Series 2007, 6.67%, due November 20, 2037
$
110,000,000



WHEREAS, the Restated Indenture provides that the Company and the First Mortgage
Bond Trustee may enter into indentures supplemental thereto to convey, transfer
and assign unto the First Mortgage Bond Trustee and to subject to the lien of
the Restated Indenture additional properties, rights and franchises acquired by
the Company, to provide for the creation of any series of bonds, and to add to
the covenants and agreements of the Company contained in the Restated Indenture
other covenants and agreements of the Company thereafter to be observed
(capitalized terms used herein without definition shall have the meanings
assigned to them in the Restated Indenture); and
WHEREAS, Laramie County, Wyoming (the “County”) and the Company have entered
into a Loan Agreement dated as of September 3, 2009 (the “Loan Agreement”),
pursuant to which the County has agreed to issue $10,000,000 aggregate principal
amount of its “Adjustable Rate Industrial Development Revenue Refunding Bonds
(Cheyenne Light, Fuel and Power Company Project), Series 2009A (the “Series
2009A Bonds”) and $7,000,000 aggregate principal amount of its “Adjustable Rate
Industrial Development Revenue Refunding Bonds (Cheyenne Light, Fuel and Power
Company Project), Series 2009B” (the “Series 2009B Bonds” and together with the
Series 2009A Bonds, the “Series 2009 Bonds”) under a Trust Indenture dated as of
September 3, 2009 (the “Series 2009 Indenture”), between the County and U.S.
Bank National Association, as trustee

#3 - First Supplemental Indenture    -2-

--------------------------------------------------------------------------------




(the “Series 2009 Trustee”), and to cause the proceeds of the Series 2009 Bonds
to be loaned to the Company to currently refund and redeem the 1997A Revenue
Bonds and the 1997B Refunding Bonds described above; and
WHEREAS, in consideration of the issuance by the County of the Series 2009 Bonds
and the disposition of the proceeds thereof, the Company has agreed,
concurrently with the issuance and delivery by the County of the Series 2009
Bonds, to issue and deliver to the Series 2009 Trustee, for the account of the
County, two (2) additional series of bonds to be known collectively as First
Mortgage Bonds, all as herein defined and provided; to issue and deliver the
First Mortgage Bonds to the Series 2009 Trustee in accordance with the Loan
Agreement; arid to add to the covenants and agreements contained in the Restated
Indenture the covenants and agreements hereinafter set forth; and
WHEREAS, under the Series 2009 Indenture the County has pledged and assigned to
the Series 2009 Trustee all its rights and interest under the Loan Agreement,
except for its rights under Sections 7.4, 7.6 and 8.3 thereof, and has pledged
to the Series 2009 Trustee, among other things, the payments to be made by the
Company on the aforesaid First Mortgage Bonds to be issued by the Company; and
WHEREAS, the Company, in the exercise of the powers and authority conferred upon
and reserved to it under the provisions of the Restated Indenture and pursuant
to appropriate resolutions of its Board of Directors, has duly resolved and
determined to make, execute and deliver to the First Mortgage Bond Trustee a
First Supplemental Indenture to the Restated Indenture in the form hereof for
the purposes herein provided; and
WHEREAS, this First Supplemental Indenture is to be filed in the real estate
records of Campbell and Laramie Counties, Wyoming, as a financing statement
under the Wyoming Uniform Commercial Code (the “UCC”) as a fixture filing
covering goods which are or are to become fixtures on the real property
described on Schedule I attached hereto and made a part hereof and for purposes
of the UCC, the Company is the debtor and the First Mortgage Bond Trustee is the
secured party. The Company authorizes the First Mortgage Bond Trustee to file
any financing statements required to perfect the security interests granted
herein; and
WHEREAS, all conditions and requirements necessary to make this First
Supplemental Indenture a valid, binding and legal instrument have been done,
performed and fulfilled and the execution and delivery hereof have been in all
respects duly authorized;
Now, Therefore, This First Supplemental Indenture Witnesseth:
That to secure the payment of the principal of and interest on such First
Mortgage Bonds as may at any time be issued and outstanding under the Restated
Indenture (as supplemented by this First Supplemental Indenture, the “Company
Mortgage”), according to their tenor and effect,

#3 - First Supplemental Indenture    -3-

--------------------------------------------------------------------------------




and the due performance of the covenants, agreements and provisions in the
Company Mortgage and in the First Mortgage Bonds contained, and to declare the
terms and conditions upon which First Mortgage Bonds are to be issued, the
Company, by way of further assurance and in consideration of the premises and of
the purchase and acceptance of said First Mortgage Bonds by the holders thereof,
and of the sum of One Dollar ($1.00) lawful money of the United States of
America to it duly paid by the First Mortgage Bond Trustee at or before the
ensealing and delivery of these presents, the receipt whereof is hereby
acknowledged, has executed and delivered these presents and has granted,
bargained, sold, warranted, aliened, remised, released, conveyed, confirmed,
assigned, transferred, mortgaged, pledged, set over and by these presents does
grant, bargain, sell, warrant, alien, remise, release, convey, confirm, assign,
transfer, mortgage, pledge, set over unto the First Mortgage Bond Trustee, and
to its successors in the trust hereby created and assigns forever, all of the
property, real, personal and mixed, now owned by the Company, situated in the
COUNTY OF LARAMIE, in the STATE OF WYOMING, or elsewhere (except the property
expressly excepted from the lien of the Company Mortgage) and also all of the
property, real, personal and mixed, hereafter acquired by the Company wherever
situate (except the property expressly excepted from the lien of the Company
Mortgage), including both as to property now owned and property hereafter
acquired (without in any way limiting or impairing by the enumeration of the
same the scope and intent of the foregoing or of any general description
contained in the Company Mortgage):
All of the real property, together with the buildings and improvements thereon
erected as described on Schedule I attached hereto and made a part hereof;
Together with all and singular the tenements, hereditaments and appurtenances
belonging or in any way appertaining to the aforesaid property, or any part
thereof, with the reversion and reversions, remainder and remainders, rents,
issues, income and profits thereof, and all the estate, rights, title, interest
and claim whatsoever, at law or in equity, which the Company now has or which it
may hereafter acquire in and to the aforesaid property and every part and parcel
thereof.
To Have And To Hold the property and franchises hereby conveyed and assigned, or
intended so to be, unto the First Mortgage Bond Trustee and its successors in
the trust forever;
Subject, however, as to property hereby conveyed, to Permitted Encumbrances, as
defined in the Company Mortgage, and, as to any property hereafter acquired by
the Company, to any lien thereon existing, and to any liens for unpaid portions
of the purchase price placed thereon, at the time of such acquisition, but in
each case only to the extent not prohibited by the provisions of the Company
Mortgage;
But In Trust Nevertheless, under and subject to the terms and conditions
hereinafter set forth, for the equal pro rata benefit and security of each and
every person who may be or becomes the holder of the First Mortgage Bonds
secured under the Company Mortgage, without preference, priority or distinction
as to lien or otherwise of one First Mortgage Bond over or from the others

#3 - First Supplemental Indenture    -4-

--------------------------------------------------------------------------------




by reason of priority in the issue or negotiations thereof, or by reason of the
date of maturity thereof, or otherwise (except as any sinking, amortization,
improvement, renewal or other analogous fund, established in accordance with the
provisions of the Indenture, may afford additional security for the Bonds of any
particular series and except as provided in Section 12.01 of the Company
Mortgage), and for securing the observance and performance of all the terms,
provisions and conditions of the Company Mortgage.
Article I
CREATION AND DESCRIPTION OF FIRST MORTGAGE BONDS
SECTION 1.1.    There shall be created and issued two (2) new series of first
mortgage bonds, known as and entitled (i) “First Mortgage Bonds, Adjustable Rate
Industrial Development Revenue Refunding Bonds, Series 2009A,” in the aggregate
principal amount of $10,000,000 (the “Series 2009A First Mortgage Bonds”) and
(ii) “First Mortgage Bonds, Adjustable Rate Industrial Development Revenue
Refunding Bonds, Series 2009B,” in the aggregate principal amount of $7,000,000
(the “Series 2009B First Mortgage Bonds” and together with the Series 2009A
First Mortgage Bonds, the “First Mortgage Bonds”). The aggregate principal
amount of First Mortgage Bonds shall be limited to Seventeen Million Dollars
($17,000,000). All First Mortgage Bonds shall be dated as provided in the
Company Mortgage (the commencement of the first interest period of the First
Mortgage Bonds being the date of delivery of the First Mortgage Bonds). The
execution by the Company of First Mortgage Bonds in any such denomination shall
be conclusive evidence of the authorization thereof. The Series 2009A First
Mortgage Bonds shall mature on March 1, 2027 and the Series 2009B First Mortgage
Bonds shall mature on September 1, 2021; the First Mortgage Bonds shall bear
interest at the same rate or rates from time to time payable on the respective
Series 2009 Bonds, computed on the basis of the procedures set forth in the
Series 2009 Indenture and payable, until the principal thereof shall have become
due and payable, at such dates as provided for the payment of interest on the
Series 2009 Bonds pursuant to the Series 2009 Indenture, provided, however, that
in no event shall the interest rate on the First Mortgage Bonds exceed twelve
percent (12%) per annum. For purposes of the Company Mortgage, the annual
interest charges for the First Mortgage Bonds shall be calculated on the same
basis as the annual interest charges for the respective Series 2009 Bonds. Both
the principal of and interest on the First Mortgage Bonds shall be payable at
the principal corporate trust office of the Series 2009 Trustee, in coin or
currency of the United States of America which at the time of payment shall be
legal tender for the payment of public and private debts. The Company shall
deposit, or cause to be deposited, amounts equal to the principal of and
interest on the First Mortgage Bonds with the Letter of Credit Bank (as defined
in the Series 2009 Indenture) at least two (2) business days prior to the date
on which such principal and interest are due and payable.
The obligation of the Company to make any payment of the principal of or
interest on the First Mortgage Bonds, whether at maturity, upon redemption or
otherwise, shall be reduced by the

#3 - First Supplemental Indenture    -5-

--------------------------------------------------------------------------------




amount of any reduction under the Series 2009 Indenture of the amount of the
corresponding payment required to be made by or for the account of the County
thereunder in respect of the principal of or interest on the Series 2009 Bonds.
The First Mortgage Bond Trustee may conclusively presume that the obligation of
the Company to pay the principal of and interest on the First Mortgage Bonds, as
the same shall become due and payable, is being fully satisfied unless and until
it shall have received a written notice from the Series 2009 Trustee, signed by
its President, a Vice President or a Trust Officer, stating that the
corresponding payment of principal and interest on the Series 2009 Bonds has not
been fully paid on the date required by the immediately preceding paragraph and
specifying the amount of funds required to make such payment.
The First Mortgage Bonds shall be issued as fully registered bonds only, in
denominations not less than $100,000 and in any integral multiple of $5,000 in
excess thereof.
The First Mortgage Bonds shall be issued and delivered by the Company, for the
account of the County, to the Series 2009 Trustee and shall be registered in the
name of the Series 2009 Trustee, shall be owned and held by the Series 2009
Trustee for the benefit of the owners and holders from time to time of the
respective Series 2009 Bonds, and shall not be transferable except to a
successor trustee under the Series 2009 Indenture.
SECTION 1.2.    The First Mortgage Bonds and the First Mortgage Bond Trustee’s
certificate to be endorsed on the First Mortgage Bonds shall be substantially in
the following forms:





#3 - First Supplemental Indenture    -6-

--------------------------------------------------------------------------------




(FORM OF SERIES 2009_ FIRST MORTGAGE BOND)
This Bond is not transferable except to a successor trustee under the Trust
Indenture dated as of September 3, 2009, between Laramie County, Wyoming and
U.S. Bank National Association, as Series 2009 Trustee.
CHEYENNE LIGHT, FUEL AND POWER COMPANY
FIRST MORTGAGE BOND, ADJUSTABLE RATE INDUSTRIAL DEVELOPMENT
REVENUE REFUNDING BONDS, SERIES 2009__
DUE______________
No. _____    $ ___________
FOR VALUE RECEIVED, CHEYENNE LIGHT, FUEL AND POWER COMPANY, a corporation
organized and existing under the laws of the State of Wyoming (the “Company”,
which term shall include any successor corporation as defined in the Company
Mortgage hereinafter referred to), hereby promises to pay to U.S. Bank National
Association (the “Series 2009 Trustee”) under the Trust Indenture dated as of
September 3, 2009 (the “Series 2009 Indenture”) of Laramie County, Wyoming (the
“County”), or registered assigns, the sum of__________________________ Dollars
($___________), on _______________, in coin or currency of the United States of
America which at the time of payment is legal tender for the payment of public
and private debts, and to pay to the registered holder hereof interest thereon,
in like coin or currency, from the date hereof, at the same rate or, rates from
time to time payable on the Series 2009_ Bonds (as hereinafter defined) computed
on the basis of the procedures set forth in the Series 2009 Indenture and
payable at such dates as provided for the payment of interest on such Series
2009_ Bonds pursuant to the Series 2009 Indenture, until the Company’s
obligation with respect to such principal sum shall be discharged; provided,
however, that in no event shall the interest rate on the Series 2009_ Bonds
exceed twelve percent (12%) per annum. The Company shall deposit, or cause to be
deposited, amounts equal to the principal of and interest on the Series 2009_
Bonds to the registered holder hereof at least two (2) business days prior to
the date on which such principal and interest are due and payable.
This Series 2009_ Bond is one of an authorized issue of Bonds of the Company,
all issued and to be issued in one or more series under and equally and ratably
secured (except as any sinking, amortization, improvement, renewal or other
analogous fund, established in accordance with the provisions of the Company
Mortgage hereinafter mentioned, may afford additional security for the Bonds of
any particular series) by a Restated Indenture of Mortgage, Deed of Trust,
Security Agreement and Financing Statement, amended and restated as of November
20, 2007 (the “Restated Indenture”), executed by the Company to Wells Fargo
Bank, National Association, as trustee (the “Trustee”), as supplemented and
amended by a First Supplemental Indenture dated as of September 3, 2009 (the
“First Supplemental Indenture”), made by the Company to the Trustee (said
Restated Indenture and First Supplemental Indenture being herein collectively
called the “Company

#3 - First Supplemental Indenture    -7-

--------------------------------------------------------------------------------




Mortgage”), to which indenture and to all indentures supplemental thereto
reference is hereby made for a description of the property mortgaged and
pledged, the nature and extent of the security, the terms and conditions upon
which the Bonds are and are to be secured and the rights of the holders or
registered owners thereof and or the Trustee in respect of such security. As
provided in the Company Mortgage, said Bonds may be issued in series, for
various principal sums, may bear different dates and mature at different times,
may bear interest at different rates and may otherwise vary as in the Company
Mortgage provided or permitted. This Series 2009_ First Mortgage Bond is one of
the Bonds described in the Company Mortgage and designated therein as “First
Mortgage Bonds, Adjustable Rate Industrial Development Revenue Refunding Bonds
Series 2009_ (the “Series 2009_ First Mortgage Bonds”).
To the extent permitted by and as provided in the Company Mortgage, the rights
and obligations of the Company and of the holders of said Bonds may be changed
and modified with the consent of the Company and upon the written consent of the
holders of at least sixty-six and two thirds percent (66 2/3%) of the Bonds at
the time outstanding (excluding Bonds not entitled to consent under the
provisions of Section 1.01(g) of the Restated Indenture) and, in case one or
more but less than all of the series of the Bonds issued under the Restated
Indenture are so affected, of at least sixty-six and two-thirds percent (66
2/3%) in principal amount of the Bonds then outstanding and so entitled to
consent of each series affected thereby (unless a different percentage is set
forth in the supplemental indenture pursuant to which such affected Bonds were
created), to change and modify the rights and obligations of the Company and of
the holders of the Bonds (including those pertaining to any sinking or other
fund) or to make such other changes in or additions to the provisions of the
Company Mortgage as may be deemed necessary or advisable, provided that no such
change shall be made which would (1) postpone the maturity date or mandatory
prepayment or redemption date fixed in the Company Mortgage or in the Bonds or
in the supplemental indenture pursuant to which the Bonds are outstanding for
the payment of the principal of, or any installment of interest on, the Bonds,
or (2 ) reduce the principal of, or the rate of interest payable on, the Bonds,
or (3) reduce the percentage of the principal amount of the Bonds the consent of
the holders of which is required for the authorization of the execution of an
indenture supplemental to the Company Mortgage pursuant to the provisions of
Section 12.01(i) of the Company Mortgage, or (4) modify, without the written
consent of the Trustee, the rights, duties or immunities of the Trustee.
The Series 2009_ First Mortgage Bonds of this series have been issued to the
Series 2009 Trustee for the account of the County in consideration of the
issuance by the County of its Adjustable Rate Industrial Development Revenue
Refunding Bonds (Cheyenne Light, Fuel and Power Company Project) Series 2009_
(the “Series 2009_ Bonds”) and the disposition of the proceeds thereof as
provided in the Loan Agreement dated as of September 3, 2009 (the “Loan
Agreement”) between the County and the Company and in the Series 2009 Indenture.

#3 - First Supplemental Indenture    -8-

--------------------------------------------------------------------------------




The obligation of the Company to make any payment of the principal of or
interest on the Series 2009_ Bonds, whether at maturity, upon redemption or
otherwise, shall be reduced by the amount of any reduction under the Series 2009
Indenture of the amount of the corresponding payment required to be made by or
for the account of the County thereunder in respect of the principal of or
interest on the Series 2009_ Bonds.
In the event that any Series 2009 Bonds are to be redeemed pursuant to Section
4.01 of the Series 2009 Indenture, Series 2009_ First Mortgage Bonds, in a
principal amount equal to the principal amount of Series 2009_ Bonds so to be
redeemed, shall be redeemed by the Company, on the date fixed for redemption of
such Series 2009_ Bonds, at the principal amount thereof, plus accrued interest
to the date fixed for redemption. The Series 2009_ First Mortgage Bonds shall
also be redeemed at the principal amount thereof, plus accrued interest thereon
upon notice given pursuant to Section 7.2 of the Loan Agreement in connection
with an acceleration of the Series 2009_ Bonds on the date fixed for payment of
such Series 2009_ Bonds.
In case an event of default as defined in the Company Mortgage shall occur and
be continuing, the principal of all the Series 2009_ First Mortgage Bonds
outstanding may be declared and may become due and payable in the manner and
with the effect provided in the Company Mortgage.
This Series 2009_ First Mortgage Bond is not transferable except to a successor
trustee under the Series 2009 Indenture, any such transfer to be made at the
office of the First Mortgage Bond Trustee in Denver, Colorado, upon surrender
and cancellation of this Series 2009_ First Mortgage Bond, and thereupon a new
Series 2009_ First Mortgage Bond, of a like principal amount, will be issued to
the transferee in exchange therefor, as provided in the Company Mortgage. The
Company, the Trustee, any paying agent and any registrar may deem and treat the
person in whose name this Series 2009_ First Mortgage Bond is registered as the
absolute owner hereof for the purpose of receiving payment and for all other
purposes. This Series 2009_ First Mortgage Bond, alone or with other Series
2009_ First Mortgage Bonds, may in like manner be exchanged at such office for
one or more new Series 2009_ First Mortgage Bonds of the same aggregate
principal amount, all as provided in the Company Mortgage.
No recourse shall be had for the payment of the principal of or interest on this
Series 2009_ First Mortgage Bond, or in respect of this Series 2009_ First
Mortgage Bond or the Company Mortgage, against any incorporator, stockholder,
officer or director, as such, past, present or future, of the Company or of any
predecessor or successor corporation, either directly or through the Company, by
virtue of any constitution, statute or rule of law or by enforcement of any
assessment or penalty or otherwise, any and all such liability of incorporators,
stockholders, officers and directors being released by the holder hereof by the
acceptance of this Series 2009_ First Mortgage Bond and being likewise waived
and released by the terms of the Company Mortgage.

#3 - First Supplemental Indenture    -9-

--------------------------------------------------------------------------------




This Series 2009_ First Mortgage Bond shall not be valid or become obligatory
for any purpose until the certificate endorsed hereon shall be signed by the
Trustee under the Company Mortgage.
IN WITNESS WHEREOF, CHEYENNE LIGHT, FUEL AND POWER COMPANY has caused this bond
to be signed in its name by its President or a Vice President and its corporate
seal to be imprinted hereon and attested by its Secretary or an Assistant
Secretary.
Dated: September 3, 2009    
    
CHEYENNE LIGHT, FUEL AND POWER COMPANY
 
 
 
By:
 
 
 
Vice President and Treasurer



ATTEST:
 
 
 
 
 
Secretary
 
 
 
 



[TRUSTEES CERTIFICATE TO BE ENDORSED ON
SERIES 2009_ FIRST MORTGAGE BONDS]
TRUSTEES CERTIFICATE OF AUTHENTICATION
This Series 2009_ First Mortgage Bond is one of the Bonds, of the series
designated herein, described in the within-mentioned Company Mortgage.
WELLS FARGO BANK,
NATIONAL ASSOCIATION,
As First Mortgage Bond Trustee
By:
 
 
 
Authorized Officer






#3 - First Supplemental Indenture    -10-

--------------------------------------------------------------------------------




Schedule I
Description of Real Property
The real property pledged pursuant to the Indenture includes all improvements
and fixtures of any nature located on such property.
In addition, all water rights associated with, related to, or in any way
appurtenant to the real property described below are pledged to secure the
obligations under the Indenture.
LARAMIE COUNTY WYOMING REAL PROPERTY:
1.
W. 18TH GAS REGULATOR STATION

The following described real property, situated in the City of Cheyenne, County
of Laramie, State of Wyoming: Block 349, City of Cheyenne, the North half (N1/2)
of Lot 1 of said Block 349.
2.
HUGER AVENUE GAS REGULATOR STATION

The following described real estate situated in the County of Laramie, State of
Wyoming: That part of Lot Number Four (4) in Block Number Three Hundred Eleven
(311), as said Lot and Block are laid down and described upon the official plat
of the City of Cheyenne, Wyoming, now on file and of record in the office of the
County Clerk and ex-officio Register of Deeds of Laramie County, bounded and
described as follows: BEGINNING at a point on the Southerly line or boundary of
said Lot Four (4), distant Thirteen (13) feet westerly from the Southeasterly
corner of said Lot Four (4); THENCE westerly along said southerly line or
boundary of said Lot Four (4), a distance of Fifteen (15) feet; THENCE northerly
and at right angles to said southerly line of said Lot Four (4), a distance of
Fifteen (15) feet; THENCE easterly and parallel to said southerly line of said
Lot Four (4), a distance of Fifteen (15) feet; THENCE southerly and at right
angles to said southerly line of said Lot . Four (4), a distance of Fifteen (15)
feet to the POINT OF BEGINNING. AND: The following described real estate,
situated in the County of Laramie, State of Wyoming: That part of Lot Number 4,
Block Number Three Hundred Eleven (311) as said Lot and Block are laid down and
described on the official plat of the City of Cheyenne now on file and of record
in the Office of the County Clerk and ex-officio Register of Deeds of Laramie
County, State of Wyoming, described as follows: BEGINNING at a point on the
southerly line or boundary of said Lot 4, Block 311, distant 28 feet west of the
southeast corner of said Lot 4; THENCE west along the said southerly line or
boundary of said Lot 4, a distance of 7 feet; THENCE northerly and parallel to
the easterly line or boundary of said Lot 4, a distance of 15 feet; THENCE
easterly and parallel to the southerly line or boundary of said Lot 4, a
distance of

#3 - First Supplemental Indenture    -11-

--------------------------------------------------------------------------------




7 feet; THENCE southerly and parallel to the easterly line of said Lot 4, a
distance of 15 feet to the POINT OF BEGINNING. Subject to covenants and a right
of reversion.
3.
CAPITOL HEIGHTS GAS REGULATOR STATION

The following described real property situated in the City of Cheyenne, County
of Laramie, and State of Wyoming: All of Lot twelve (12), except the East
fifteen (15) feet, which is owned by the City of Cheyenne and used for street
purposes, and the East fifteen (15) feet of Lot 11, all in Block Fifteen (15),
Holdrege Addition, First Filing, to the City of Cheyenne, Laramie County,
Wyoming. LESS AND EXCEPT That portion of Lot 12, Holdrege Addition, First Filing
to the City of Cheyenne, described as follows: BEGINNING at a point on the North
line of Lot No. 11, said Holdrege Addition, distant 15 feet West of the
Northwest corner of said Lot 12, THENCE Easterly and along the Northerly line of
said Lots No. 11 and 12, a distance of 23 feet; THENCE Southerly and parallel to
the Westerly line of said Lot No. 12, a distance of 23 feet; THENCE Westerly and
parallel to the Northerly line of said Lots No. 11 and 12, a distance of 23
feet; THENCE Northerly and parallel to the Westerly line of said Lot No. 12, a
distance of 23 feet to the POINT OF BEGINNING.
4.
5TH AND EVANS GAS REGULATOR STATION

The following described real estate in the City of Cheyenne, County of Laramie:
Lot Number 1 in Block Number 686 of the Re-Plat of South Cheyenne, as said
Re-Plat and said Lot and Block are laid down and described on the Re-Plat of
Part of South Cheyenne, dated November 12, 1890, and filed in the office of the
County Clerk and Ex-officio Register of Deeds of Laramie County, State of
Wyoming, on November 12, 1890. LESS AND EXCEPT: The northerly 104 feet of Lot 1,
Block 686 of the Re-Plat of South Cheyenne, as said Re-Plat and said Lot and
Block are laid down and described on the Re-Plat of Part of South Cheyenne,
dated November 12, 1890, and filed in the office of the County Clerk and
Ex-officio Register of Deeds of Laramie County, State of Wyoming, on November
12, 1890.
5.
20TH AND EVANS GAS REGULATOR STATION

The following described real estate situated in the County of Laramie, State of
Wyoming: The South 66 feet of Lot 8, Block 262, in the City of Cheyenne, Laramie
County, Wyoming, together with an easement covering a pedestrian-way across the
back of the North 66 feet of Lot 8, Block 262, to the alley. LESS AND EXCEPT:
The following described real estate situated in the County of Laramie, State of
Wyoming: The South 46 feet of Lot 8, Block 262, City of Cheyenne, Laramie
County, Wyoming.
6.
MOUNTAINVIEW GAS REGULATOR STATION


#3 - First Supplemental Indenture    -12-

--------------------------------------------------------------------------------




The following described real estate, situated in the County of Laramie, State of
Wyoming: That part of Lots Seven (7) and Eight (8), in Block Thirty-two (32), in
Mountview Park, an addition to the City of Cheyenne, Laramie County, Wyoming,
described as follows: BEGINNING at the southeast corner of said Lot Eight (8);
THENCE westerly along the southerly line of said Lot Eight (8), a distance of 18
feet; THENCE north and parallel to the easterly line of said Lot Eight (8), a
distance of twenty-two (22) feet; THENCE easterly and parallel to the southerly
line of said Lots Seven (7) and Eight (8), a distance of thirty-six (36) feet;
THENCE southerly and parallel to the west line of said Lot Seven (7), a distance
of twenty-two (22) feet; THENCE westerly along the south line or boundary of
said Lot Seven (7), a distance of eighteen (18) feet to the PLACE OF BEGINNING.
7.
SNYDER SUBSTATION

The following described real estate situated in the County of Laramie, State of
Wyoming: Lot 5, Block 334 in the City of Cheyenne, as said lot and block are
laid down and described on the official plat of said City, on file in the office
of the County Clerk and Register of Deeds of Laramie County. AND: The following
described real estate situated in the County of Laramie, State of Wyoming: Lot
6, Block 334 in the City of Cheyenne, as said lot and block are laid down and
described on the official plat of said City, on file in the office of the County
Clerk and Register of Deeds of Laramie County. AND: The following described real
estate situated in the County of Laramie, State of Wyoming: All of Lots 7 and 8,
Block 334 in the City of Cheyenne, together with improvements thereon, as said
lots and block are laid down and described on the official plat of said City, on
file in the office of the County Clerk and Register of Deeds of Laramie County.
8.
CHEYENNE HILLTOP SUBSTATION

The following described real estate situated in the County of Laramie, State of
Wyoming: That plot of ground between Lots 25 to 34 inclusive in Block 77 and
Lots 15 to 24 inclusive in Block 78, known and shown as Talbot Avenue, as said
lot, blocks, and avenue are set out and described upon that certain plat on file
in the office of the County Clerk and Ex-officio Register of Deeds, Laramie
County, State of Wyoming, described as plat of Interior Heights Addition to the
City of Cheyenne and bearing the following endorsement: “18960 Territory of
Wyoming, County of Laramie, SS. This instrument was filed for record on the 3rd
day of March, A.D. 1890 at 10:25 o’clock A.M. and is duly recorded in Book 1 of
Plats on pages 46 and 47.” AND: The following described real estate situated in
the County of Laramie, State of Wyoming: That certain piece or parcel of land in
the northeast quarter (NE ¼) of Section 7, Township 13 North, Range 66 West, 6th
P.M., and described as Lots 15 to 24 both inclusive, in Block 78, and Lots 15 to
34, both inclusive, in Block 77 of what is known as Interior Heights Addition to
the City of Cheyenne, County of Laramie, State of Wyoming, as all of above said
lots and blocks are set out and described upon that certain plat on file

#3 - First Supplemental Indenture    -13-

--------------------------------------------------------------------------------




in the office of the County Clerk and Ex-officio Register of Deeds, Laramie
County, State of Wyoming, described as plat of Interior Heights Addition to the
City of Cheyenne and bearing the following endorsement: “18960 Territory of
Wyoming, County of Laramie, SS. This instrument was filed for record on the 3rd
day of March, A.D. 1890 at 10:25 o’clock A.M. and is duly recorded in Book 1 of
Plats on pages 46 and 47.”
9.
SUN VALLEY GAS REGULATOR STATION

The following described real estate, situate in Laramie County, State of
Wyoming: All of that piece or parcel of land situated in Laramie County, State
of Wyoming, being part of Lot One (1) in Block One (1), Sun Valley Addition,
Filing No. 1, as said Lot and Block are laid down and described upon the map or
plat of said Sun Valley Addition - Filing No. 1, a part of the Southwest one
quarter (SW ¼) of Section Thirty-four (34), Township Fourteen (14) North, Range
Sixty-six (66) West, Sixth (6th) Principal Meridian, and more particularly
described as follows: BEGINNING at a point on the West line of said Lot One (1),
Block One (1), which point is a distance of five (5) feet north of the south
line of said Lot Number One (1)’ THENCE North fifteen feet (15) along the west
line of said Lot One (1); THENCE East parallel to the south line of said Lot One
(1), a distance of twenty (20) feet; THENCE South parallel to the West line of
said Lot One (1), a distance of fifteen (15) feet, to a point of five (5) feet
north of the south line of said Lot One (1); THENCE West and parallel to the
south line of said Lot One (1), a distance of twenty (20) feet to the POINT OF
BEGINNING.
10.
CHEYENNE SERVICE CENTER

The following described real estate, situate in Laramie County, State of
Wyoming: All that portion of Lots 1, 2, 6, 7, and 8, Block 157, City of
Cheyenne, Laramie County, Wyoming, lying East of the West line of the E ½ SE¼ of
Section 36, Township 14 North, Range 67 West, 6th P.M., more particularly
described as follows: All that portion of Lots 1 and 2, Block 157, City of
Cheyenne, Laramie County, Wyoming, containing 0.171 acres, more or less, and
being more particularly described as follows: BEGINNING at the Northeasterly
corner of said Lot 1; THENCE South 26° 33’ East, along the Easterly boundary of
said Lot 1, a distance of 132 feet to the Southeasterly corner of said Lot 1;
THENCE South 63° 27’ West, along the Southerly boundary of said Lots 1 and 2, a
distance of 89.25 feet to the point of intersection with the East boundary of
Government Lot 5, Section 36, Township 14 North, Range 67 West, 6th P.M.,
Laramie County, Wyoming; THENCE North 0° 05’ West, along the East boundary of
said Government Lot 5, a distance of 147.48 feet to the point of intersection
with the Northerly boundary of said Lot 1; THENCE North 63° 27’ East, along the
Northerly boundary of said Lot 1, a distance of 23.5 feet to the POINT OF
BEGINNING.

#3 - First Supplemental Indenture    -14-

--------------------------------------------------------------------------------




All that portion of Lots 6, 7, and 8, Block 157, City of Cheyenne, Laramie
County, Wyoming, containing 0.394 acres, more or less, and being more
particularly described as follows: BEGINNING at the southeasterly corner of said
Lot 8; THENCE South 63° 27’ West, along the Southerly boundary of said Lots 6,
7, and 8, a distance of 163 feet to the point of intersection with the East
boundary of Government Lot 5, Section 36, Township 14 North, Range 67 West, 6th
P.M., Laramie County, Wyoming; THENCE North 0° 05’ West, along the East boundary
of said Government Lot 5, a distance of 147.48 feet to the point of intersection
with the Northerly boundary of said Lots 7 and 8; THENCE North 63° 27’ East,
along the Northerly boundary of said Lots 7 and 8, a distance of 97.3 feet to
the Northeasterly corner of said Lot 8; THENCE South 26° 33’ East, along the
Easterly boundary of said Lot 8, a distance of 132 feet to the POINT OF
BEGINNING. Deed dated August 16, 1961, The Colorado and Southern Railway
Company, Grantor, and Cheyenne Light, Fuel and Power Company, Grantee, recorded
August 29, 1961 in Book 715, Page 58 of the official records of Laramie County,
Wyoming. The following described parcel of land situated, lying, and being in
the City of Cheyenne, County of Laramie, State of Wyoming, which are or have
been public streets and alleys according to the official survey and plat of the
City of Cheyenne, and conveys and specially warrants, as hereinafter set forth,
all of said parcel of land except those parts which are or have been public
streets and alleys according to the official survey and plat of the City of
Cheyenne: A tract of land part of which lies in Block 215, and all of which is
in the East Half of the Southeast Quarter (E½ SE¼) of Section Thirty-six (36),
Township Fourteen (14) North, Range Sixty-seven (67) West of the 6th P.M., City
of Cheyenne, Laramie County, Wyoming, more particularly described as follows:
BEGINNING at a point on the easterly line of McComb Avenue extended northerly,
said point being 1262.5 feet South and 52.6 feet South 26° 42’ East of the
Northwest corner of the Northeast quarter of the Southeast quarter (NE¼ SE¼) of
said Section Thirty-six (36); THENCE South 26° 42’ East, a distance of 595.6
feet to a point thirty-five (35) feet northwesterly, measured at right angles,
from the centerline of the Railway Company’s main railroad track; THENCE North
39° 49’ East, parallel to said main railroad track, a distance of 445.7 feet to
a point of curve THENCE on a curve to the left, parallel to said railroad track,
having a radius of 645.01 feet, a distance of 526.94 feet to a point, (the chord
of said curve bears North 16° 23’ 30” East, a distance of 512.85 feet); THENCE
North 87° 35’ 25” West, a distance of 88.73 feet to a point; THENCE South 63°
18’ West, 681.61 feet to the POINT OF BEGINNING. Containing 7.00 acres, more or
less. Subject to an easement, right-of-way, and license in favor of the City of
Cheyenne to keep, maintain, and use a thirty-six (36) inch concrete storm sewer
as now located on, over, and across said parcel of land, and subject to whatever
rights, easements, and interests, if any, which the City of Cheyenne and the
public, or either of them, may have, by use or otherwise. AND: All of the
following described premises located in the City of Cheyenne, Laramie County,
Wyoming: All that portion of the alley in Block 157, City of Cheyenne, Laramie
County, Wyoming, described

#3 - First Supplemental Indenture    -15-

--------------------------------------------------------------------------------




as follows: BEGINNING at the northeasterly corner of Lot 8 in said Block; THENCE
North 26° 33’ West, a distance of 16 feet; THENCE South 63° 27’ West, a distance
of 89.25 feet; THENCE South 00° 05’ East, a distance of 17.9 feet; THENCE North
63° 27’ East, a distance of 97.3 feet to the POINT OF BEGINNING. All that
portion of vacated McComb Avenue between the west line of the East one half of
the Southeast quarter (E SE) of Section Thirty-six (36), Township Fourteen (14)
North, Range Sixty-seven (67) West, 6th P.M., and a line thirty-five (35) feet
northwesterly and parallel to the centerline of the Railway Company’s main
railroad track more particularly described as follows: BEGINNING at the
intersection of said West line of the East one-half of the Southeast quarter (E½
SE¼) of Section Thirty-six (36) and the northeasterly line of McComb Avenue,
extended northwesterly; THENCE South 26° 46’ East, a distance of 648.2 feet;
THENCE South 39° 49’ West, a distance of 87.2 feet; THENCE North 26° 42’ West, a
distance of 523.9 feet; THENCE North along said west line of the East one-half
of the Southeast quarter (E½ SE¼) of Section Thirty-six (36), a distance of 178
feet to the POINT OF BEGINNING. AND: All that portion of 23rd Street in the SE¼
SE¼ of Section 36, Township 14 North, Range 67 West, 6th P.M. lying between the
West boundary of McComb Avenue and the West boundary of the SE¼ SE¼ of said
Section 36, more particularly described as follows: BEGINNING at the
Southeasterly corner of Lot 8, Block 157, City of Cheyenne, Laramie County,
Wyoming, and extending South 63° 27’ West along the North-westerly line of 23rd
Street, a distance of 163.0 feet; THENCE South 00° 05’ East, a distance of 89.36
feet; THENCE North 63° 27’ East along the Southeasterly line of 23rd Street, a
distance of 202.83 feet; THENCE North 26° 33’ West, a distance of 80 feet to the
POINT OF BEGINNING. The above areas were vacated from public use by Resolution
No. 1429, dated April 25, 1961 of the City Council, City of Cheyenne. AND: The
following described tract of land situate, lying, and being in the City of
Cheyenne, County of Laramie, and State of Wyoming: All that portion of vacated
McComb Avenue between the west line of the East half of the Southeast quarter
(E½ SE¼), Section Thirty-six (36), Township Fourteen (14) North, Range 67 West,
6th P.M., and a line 35 feet northwesterly and parallel to the centerline of the
Railway Company’s main railroad track, more particularly described as follows:
BEGINNING at the intersection of said west line of the East half of the
Southeast quarter (E½ SE¼), Section Thirty-six (36) and the northeasterly line
of McComb Avenue, extended northwesterly; THENCE South 26° 42’ East, a distance
of 648.2 feet; THENCE South 39° 49’ West, a distance of 87.2 feet; THENCE North
26° 42’ West, a distance of 523.9 feet; THENCE North along said west line of the
East half of the Southeast quarter (E½ SE¼) of said Section 36, a distance of
178 feet to the POINT OF BEGINNING. The above area has previously been vacated
from public use by Resolution No. 1429 dated the 25th of April, 1961 by the
Council of the City of Cheyenne. AND: The following described tract of land
situate, lying, and being in the City of Cheyenne, County of Laramie, State of
Wyoming: A tract of land in Block No. 216 in the City of Cheyenne, and in the
South half of the Southeast quarter (S½ SE¼), Section Thirty-six (36),

#3 - First Supplemental Indenture    -16-

--------------------------------------------------------------------------------




Township Fourteen (14) North, Range Sixty-seven (67) West, 6th P.M., more
particularly described as follows: BEGINNING at the most northerly corner of
said Block No. 216, said point being 1,440.5 feet south and 415.5 feet South 26°
42’ East of the northwest corner of the Northeast quarter of the Southeast
quarter (NE¼ SE¼) of said Section Thirty-six (36); THENCE South 63° 18’ West,
along the southeasterly line of vacated 23rd Street, a distance of 226.03 feet
to the northeasterly right-of-way line of the State Highway; THENCE South 50°
11’ East, along the said northeasterly line of the State Highway, a distance of
153.55 feet to a point 70.9 feet northwesterly from the center line of the main
railroad track, measured along the last course extended southeasterly; THENCE
North 52° 10’ East, a distance of 168.01 feet to the southwesterly line of
vacated McComb Avenue; THENCE North 26° 42’ West, a distance of 108.39 feet to
the POINT OF BEGINNING. Containing 24,850 square feet, more or less. AND: The
following described real estate, situated in the County of Laramie, State of
Wyoming: All that portion of that certain tract of land as described as Parcel 2
in Book 1281, Page 1518 of the Laramie County records and located in Lot 6 (NE¼
SE¼) of Section 36, Township 14 North, Range 67 West, 6th P.M., described as
follows: COMMENCING at the South quarter corner of said Section 36, from which
the southeast corner thereof bears South 89° 58’ 20” East, a distance of
2,639.18 feet, and the southwest corner thereof bears North 89° 58’ 42” West, a
distance of 2,622.76 feet (each section corner being monumented by a stone);
THENCE North 44° 02’ 21” East, a distance of 2,011.00 feet to the point on the
southeasterly boundary of said tract of land, the TRUE POINT OF BEGINNING;
THENCE North 37° 03’ 00” East, a distance of 0.26 feet to the point of beginning
of a circular curve concave southerly, the radius of which is 532.96 feet;
THENCE northeasterly along said curve through a central angle of 50° 04’ 49” a
distance of 465.84 feet to a point on the northeasterly boundary of said tract
of land; THENCE South 26’ 29’ 03” East along said northeasterly boundary, a
distance of 11.41 feet to the southeast corner of said tract of land; THENCE
South 63° 31’ 31” East along the southeasterly boundary of said tract of land, a
distance of 451.24 feet, more or less, to the POINT OF BEGINNING. The
above-described parcel of land contains 17,815 square feet, more or less. LESS
AND EXCEPT THE FOLLOWING TWO TRACTS: The following described premises, for road
and street purposes: A parcel of land in the East half of the Southeast quarter
(E½ SE¼) of Section 36, Township 14 North, Range 67 West, 6th P.M., City of
Cheyenne, Laramie County, Wyoming, more particularly described as follows:
BEGINNING at a point on the Easterly line of McComb Avenue extended Northerly,
said point being 1262.5 feet South and 6.7 feet South 26° 42’ East of the
Northwest corner of the Northeast quarter of the Southeast quarter (NE¼ SE¼) of
said Section 36; THENCE South 00° 05’ East, a distance of 617.43 feet; THENCE
North 63° 27’ East, a distance of 107.11 feet; THENCE North 1° 48’ West, a
distance of 496.84 feet; THENCE along a curve to the right having a radius of
95.62 feet, a distance of 108.90 feet to a point; THENCE South 63° 18’ West, a
distance of 126.76 feet; THENCE North 26° 42’ West, a distance of 45.90 feet to
the POINT OF BEGINNING. In

#3 - First Supplemental Indenture    -17-

--------------------------------------------------------------------------------




the event the said parcel shall ever cease to be used for public street
purposes, title shall immediately re-vest in the Grantor. The following
described real estate, situated in the County of Laramie, State of Wyoming: All
that portion of Lot 6 of Section 36, Township 14 North, Range 67 West, 6th P.M.,
described as follows: COMMENCING at the south quarter corner of said Section 36,
from which the southeast corner thereof bears South 89° 58’ 20” East, a distance
of 2,639.18 feet, and the Southwest corner thereof bears North 89° 58’ 42” West,
a distance of 2,622.76 feet (each section corner being monumented by a stone);
THENCE North 49° 21’ 24” East, a distance of 2,538.49 feet to a point on the
southeasterly boundary of existing 24th Street, the TRUE POINT OF BEGINNING;
THENCE along said southeasterly boundary, North 63° 32’ 26” East, a distance of
25.91 feet; THENCE continuing along said southeasterly boundary, South 87° 11’
13” East, a distance of 88.75 feet to a point on the westerly operating
right-of-way of the Burlington Northern Railroad; THENCE along said westerly
operating right-of-way, South 06° 56’ 15” East, a distance of 12.62 feet; THENCE
North 87° 18’ 00” West, a distance of 113.64 feet, more or less, to the POINT OF
BEGINNING. The above-described parcel of land contains 1,270 square feet, more
or less. Excepting and reserving from the above-described lands and unto the
Grantors, all oil, gas, minerals and mineral estate of every kin and nature that
can be removed from the ground without jeopardy to the maintenance or safety of
public use or travel upon the surface estate and without using the surface of
the lands hereby granted.
11.
CHEYENNE OFFICE

The following described real estate situate in Laramie County, State of Wyoming:
All of Lot Seven (7), Block Three hundred twenty-seven (327) in the City of
Cheyenne, as said lot and block are laid down and described on the official plat
of said City, on file in the office of the Laramie County Clerk.
12.
SOUTH CHEYENNE GAS REGULATOR STATION

Those certain parcels of land situated in the County of Laramie, State of
Wyoming, and described as follows: That portion of the Northeast quarter (NE¼)
of Section 13, Township 13 North, Range 67 West, 6th P.M., in Laramie County,
Wyoming, bounded as follows: BEGINNING at a point at the Northeast corner of
said Section 13; THENCE West along the North line of said Section 13, a distance
of 125 feet; THENCE South at right angles to the said North line of Section 13,
a distance of 350 feet; THENCE East and parallel to said North line of Section
13, a distance of 125 feet; THENCE North and at right angles to said North line
of Section 13, a distance of 350 feet to the POINT OF BEGINNING.
13.
BEVERLY HILLS GAS REGULATOR STATION


#3 - First Supplemental Indenture    -18-

--------------------------------------------------------------------------------




A part of Tract “A”, Block 6, Beverly Hills Subdivision, Filing No. 1, being a
part of Section 31, Township 13 North, Range 66 West, 6th P.M., Laramie County,
Wyoming, described as follows: BEGINNING at the Southwest corner of said Tract
“A”; THENCE Easterly along the Southerly line of said Tract “A”, distance of
50.0 feet; THENCE on an angle to the left of 90° and parallel to the West line
of said Tract “A”, a distance of 50.0 feet; THENCE on an angle to the left of
90° and parallel to the South line of said Tract “A”, a distance of 50.0 feet to
a point on the West line of said Tract “A”; THENCE Southerly along the West line
of said Tract “A”, a distance of 50.0 feet to the TRUE POINT OF BEGINNING, said
parcel of land being 50.0 feet wide and 50.0 feet long.
14.
INDIAN HILLS GAS REGULATOR STATION

That certain tract of land situated in the County of Laramie, State of Wyoming,
and described as follows: A portion of Block 6, Indian Hills, Third Filing,
Laramie County, Wyoming, being more particularly described as follows: BEGINNING
at the southwest corner of said Block 6; THENCE northerly along the west
boundary of said Block 6, a distance of 20 feet; THENCE easterly parallel to the
south boundary of said Block 6, a distance of 20 feet; THENCE southerly,
parallel to the west boundary of said Block 6, a distance of 20 feet to a point
on the south boundary of said Block 6; THENCE westerly along the south boundary
of said Block 6, a distance of 20 feet to the POINT OF BEGINNING.
15.
WESTERN HILLS GAS REGULATOR STATION

The following described property in Laramie County, State of Wyoming: A portion
of Lot 11, Block 28, Western Hills, 4th Filing, City of Cheyenne, Laramie
County, Wyoming, containing 406 square feet, more or less, and being more
particularly described as follows: BEGINNING at the most southerly corner of
said Lot 11, which point is the beginning of a curve to the left, northerly, and
the beginning of a curve to the right, westerly; THENCE along the easterly
boundary of said Lot 11, on a curve to the left whose radius is 11,309.19 feet
and along a chord which bears North 7° 20.72’ East, a distance of 20.60 feet to
a point on the curve; THENCE North 82° 33’ West, at right angles to the tangent
of said curve, a distance of 20 feet to a point; THENCE South 7° 27’ West, a
distance of 20 feet to a point on the southwesterly boundary of said Lot 11,
which point is on a curve; THENCE along the southwesterly boundary of said Lot
11, on a curve to the left whose radius is 338.51 feet and along a chord which
bears South 80° 51.19’ East, a distance of 20.05 feet to the POINT OF BEGINNING.

#3 - First Supplemental Indenture    -19-

--------------------------------------------------------------------------------




16.
PINE BLUFFS GAS REGULATOR STATION

That certain parcel of land situated in the County of Laramie, State of Wyoming,
and described as follows: Lot 1, Block 7 in Simkins-Black Subdivision, Second
Filing, Town of Pine Bluffs, Laramie County, Wyoming.
17.
CORLETT SUBSTATION – ADDITIONAL LAND

The following described real estate situated in the County of Laramie, State of
Wyoming; A portion of the SE¼ NW ¼ Section 17, Township 13 North, Range 67 West,
6th P.M., Laramie County, Wyoming, containing 0.217 acres, more or less, and
begin more particularly described as follows: BEGINNING at a point on the
northerly R/W line of U.S. Highway No. 30, as said Highway is now laid down and
marked by R/W monuments, which point of beginning bears South 8° 58.7’ West, a
distance of 2417.50 feet from the North quarter corner of Section 17; THENCE
South 78° 57’ West, along the tangent line of the northerly R/W line of said
Highway, a distance of 92.56 feet to a point of curve marked by a Highway R/W
monument; THENCE South 78° 57’ West, along said tangent line extended, a
distance of 7.44 feet to a point marked by a 3/4” iron pipe; THENCE North 8° 10’
East, a distance of 100 feet to a point marked by a 3/4” iron pipe; THENCE North
78° 57’ East, parallel to said Highway R/W line, a distance of 100 feet to a
point marked by a 3/4” iron pipe; THENCE South 8° 10’ West, a distance of 100
feet to the POINT OF BEGINNING. AND: The following described real estate
situated in the County of Laramie, State of Wyoming: BEGINNING at the Southeast
corner of that certain parcel of land described in Book 824 at Page 575 in the
Laramie County Real Estate Records, whence the North quarter corner of said
Section 17 bears North 8° 58.7’ East, a distance of 2417.50 feet; THENCE along
the South boundary line of said parcel South 78’ 57’West, a distance of 100 feet
to the Southwest corner of said parcel and the True POINT OF BEGINNING; THENCE
North 8° 10’ East, a distance of 100 feet to the Northwest corner of the
aforesaid parcel; THENCE continuing North 8° 10’ East, a distance of 120.20 feet
to a point; THENCE South 78° 57’ West, a distance of 280.46 feet to a point;
THENCE South 11° 03’ East, a distance of 210.01 feet to a point on the northerly
right-of-way line of U.S. Highway No. 30; THENCE along said northerly
right-of-way line and along a curve to the right an arc distance of 208.95 feet,
said curve having a radius of 11,459.16 feet and a chord which bears North 78°
22’ 35” East, a distance of 208 feet, more or less to the True POINT OF
BEGINNING. Contains 1.171 acres.
18.
SKYLINE SUBSTATION

The following described real estate situated in the County of Laramie, State of
Wyoming: That portion of the NW ¼ NW ¼ NE ¼ of Section 17, lying Southeast of
the Public Road

#3 - First Supplemental Indenture    -20-

--------------------------------------------------------------------------------




as now constructed along and across said NW¼ NW¼ NE¼ of Section17, Township 14
North, Range 66 West, 6th P.M., Laramie County, Wyoming.
19.
DREW GAS REGULATOR STATION

The following described real estate situated in the County of Laramie, State of
Wyoming: The South 20 feet of the East 10 feet of Lot 1, Block 1, Drew
Subdivision, Second Filing, a subdivision of all of Tract 91, Allison Tracts,
3rd Filing, in Laramie County, Wyoming.
20.
HAPPY JACK SWITCHING STATION

The following described real estate situated in the County of Laramie, State of
Wyoming: A parcel of land located in the NW¼, NE¼ of Section 5, Township 13
North, Range 67 West, 6th P.M., Laramie County, Wyoming and being more
particularly described as follows: BEGINNING at a point whence the East quarter
corner of said Section 5 bears South 48° 17’ 25” East, a distance 2350.21 feet;
THENCE North 79° 46’ West, a distance of 118 feet to a point; THENCE North 10°
14’ East, a distance of 211 feet to a point; THENCE South 79° 46’ East, a
distance of 118 feet to a point; THENCE South 10° 14’ West, a distance of 211
feet more or less, to the POINT OF BEGINNING. Contains 0.572 acres.
21.
HAPPY JACK SWITCHING STATION – ADDITIONAL LAND

The following described real estate situated in the County of Laramie, State of
Wyoming: A parcel of land located in the NW¼ NE¼ of Section 5, Township 13
North, Range 67 West, 6th P.M., Laramie County, Wyoming, and being more
particularly described as follows: BEGINNING at a point whence the East quarter
corner of said Section 5 bears South 48° 17’ 25” East, a distance of 2,350.21
feet, said point being the southeast corner of that certain parcel of land
described in Book 1118 at page 402 of the Laramie County Real Estate Records;
THENCE North 10° 14’ East along the East boundary line of said parcel, a
distance of 211 feet to the northeast corner of said parcel; THENCE South 79°
46’ West, a distance of 162 feet to a point; THENCE South 10° 14’ West, a
distance of 260 feet to a point; THENCE North 79° 46’ West, a distance of 280
feet to a point; THENCE North 10° 14’ East, a distance of 49 feet to the
southwest corner of said parcel; THENCE South 79° 46’ East along said parcel, a
distance of 118 feet more or less, to the POINT OF BEGINNING.
22.
PARKWAY SUBSTATION SITE (FORMERLY KNOWN AS CHEYENNE INDUSTRIAL PARK)

A tract of land located in the SW¼ of Section 29, Township 14 North, Range 65
West, 6th P.M., Laramie County, Wyoming, being more particularly described as
follows: COMMENCING at the Southwest corner of Section 29, Township 14 North,
Range 65 West, 6th P.M., marked by a stone with a cross chiseled on top; THENCE
North 00° 29’ 26” East

#3 - First Supplemental Indenture    -21-

--------------------------------------------------------------------------------




along the western boundary of said section, a distance of 617.13 feet to the
TRUE POINT OF BEGINNING; THENCE North 00° 29’ 26” East along the western
boundary of said section, a distance of 617.13 feet to a point on a curve on the
southern boundary of the Union Pacific Railroad right-of-way; THENCE Easterly
along the curve of the southern right-of-way of the Union Pacific Railroad, said
curve being to the right with a radius of 1709.86 feet, a central angle of 04°
17’ 35”, a distance of 128.09 feet to a point of tangency; THENCE South 74° 21’
15” East along said southern right-of-way, a distance of 772.12 feet; THENCE
South 00° 29’ 26” West, a distance of 381.09 feet; THENCE North 89° 52’ 36”
West, a distance of 868.93 feet, more or less, to the TRUE POINT OF BEGINNING.
23.
SILO TOWN BORDER STATION

The following described real estate situated in the County of Laramie, State of
Wyoming: A portion of the East Half of the Northeast Quarter of the Northeast
Quarter (E½ NE¼ NE¼), Section 17, Township 14 North, Range 65 West, 6th P.M.,
Laramie County, Wyoming, more particularly described as follows: BEGINNING at
the Northeast corner of said Section 17; THENCE South 00’ 28’ 14” West along the
east line of said Section 17, a distance of 140.00 feet; THENCE North 89° 22’
40” West, a distance of 140.00 feet; THENCE North 00° 28’ 14” East, a distance
of 140.00 feet to the north line of said Section 17; THENCE South 89° 22’ 40”
East, along said north line, a distance of 140.00 feet to the POINT OF
BEGINNING.
24.
CORLETT – SKYLINE 115KV TRANSMISSION LINE (KEPLER TRACT)

The following described real property situated in the County of Laramie, State
of Wyoming: A tract of land situated in the Southwest Quarter of Section 8,
Township 14 North, Range 66 West, 6th P.M., Laramie County, Wyoming, and more
particularly described as follows: COMMENCING at the South Quarter Corner of
said Section 8; THENCE North 00° 28’ 09” East along the easterly line of said
Southwest Quarter, a distance of 50.00 feet to the POINT OF BEGINNING; THENCE
North 89° 48’ 15” West along the northerly line of a parcel of land described in
Book 1219, Page 1536, records of Laramie County, Wyoming, a distance of 2627.00
feet, whence the Southwest. Corner of Section 8 bears South 00° 24’ 26” West, a
distance of 50.00 feet; THENCE North 00° 24’ 26” East along the westerly line of
said Southwest Quarter, a distance of 30.00 feet; THENCE South 89° 48’ 15” East,
a distance of 2627.04 feet; THENCE South 00° 28’ 09” West along the easterly
line of said Southwest Quarter, a distance of 30.00 feet to the POINT OF
BEGINNING.
25.
CROW CREEK SUBSTATION SITE

The following described real property situated in the County of Laramie, State
of Wyoming: A parcel of land located in Section 3, Township 13 North, Range 66
West, 6th P.M., Laramie

#3 - First Supplemental Indenture    -22-

--------------------------------------------------------------------------------




County, Wyoming, being more particularly described as follows: COMMENCING at
Southwest Corner of said Section 3, whence the South quarter Corner of said
Section 3 bears South 89° 11’ 02” East, a distance of 2642.55 feet; THENCE North
64° 26’ 39” East, a distance of 1308.24 feet to the POINT OF BEGINNING; THENCE
North 12° 58’ 46” East, a distance of 173.27 feet; THENCE South 77° 01’ 14”
East, a distance of 280.00 feet; THENCE South 12° 58’ 46” West, a distance of
308.74 feet; THENCE North 89° 58’ 47” West along the northerly line of the
electric transmission line easement as recorded in Book 924, Page 561, Laramie
County, a distance of 287.32 feet; THENCE North 12° 58’ 46” East, a distance of
199.90 feet to the POINT OF BEGINNING. Containing 95,468 square feet (2.192
Acres), more or less.
26.
CAMPSTOOL GAS REGULATOR STATION

The following described real property situated in the County of Laramie, State
of Wyoming: A tract of land situated in a portion of Government Lot 3, Section
4, Township 13 North, Range 66 West, 6th P.M., Laramie County, Wyoming, said
property also lies within that parcel of property described at Book 1468, Page
1306, of the Laramie County Records, and is more particularly described as
follows: BEGINNING at a point monumented by a 1” yellow plastic capped rebar
inscribed DMH-PELS 558 that bears South 66° 15’ 24” E. (City of Cheyenne Datum),
a distance of 1820.67 feet from the Northwest corner of said Section 4, said
point also bears South 33° 37’ 15” East, a distance of 73.78 feet from the
Northeast corner of that parcel of land described at Book 1295, Page 1286 of the
Laramie County Records, and as corrected at Book 1309, Page 384 of the Laramie
County Records, as shown on the attached Exhibit “A” THENCE North 89° 40’ 21”
East, a distance of 100.00 feet to a point monumented by a 1” yellow plastic
capped rebar inscribed DMH-PELS 558; THENCE South 0° 20’ 01” East, a distance of
100.00 feet to a point monumented by a 1” yellow plastic capped rebar inscribed
DMH-PELS 558; THENCE South 89° 40’ 21” West, a distance of 100.00 feet to a
point monumented by a 1” yellow plastic capped rebar inscribed DMH-PELS 558;
THENCE North 0° 20’ 01” West, a distance of 100.00 feet to the POINT OF
BEGINNING. Said parcel contains 10,000 square feet of 0.2296 acres, more or
less.
27.
CAMPSTOOL/NATRONA - LUMMIS RANCH GAS REGULATOR STATION

The following described real property situated in the County of Laramie, State
of Wyoming: A tract of land situated in the Northeast Quarter of the Northeast
Quarter (NE¼ NE¼) of Section 4 and in the Northwest Quarter of the Northwest
Quarter (NW¼ NW¼) of Section 3, Township 13 North, Range 66 West, 6th P.M.,
Laramie County, Wyoming, more particularly described as follows: BEGINNING at a
point on the south right of way line of Campstool Road and the east line of said
Section 4 from which the Northeast corner of said Section bears North 00° 34’
09” West, a distance of 965.19 feet; THENCE North 86° 01’ 56” West, along said
south right of way line , a distance of 47.75 feet; THENCE South 12°

#3 - First Supplemental Indenture    -23-

--------------------------------------------------------------------------------




43’ 51” West, a distance of 50.59 feet; THENCE South 86° 01’ 56” East, a
distance of 91.87 feet; THENCE North 01° 12’ 08” W., a distance of 50.22 feet to
the south right of way line of said Campstool Road; THENCE N. 86° 01’ 56” West,
along said south right-of-way line, a distance of 31.69 feet to the POINT OF
BEGINNING. The following described real estate situated in the County of
Laramie, State of Wyoming: That part of Lot Number Four (4) in Block Number
Three hundred eleven (311), as said Lot and Block are laid down and described
upon the official plat of the City of Cheyenne, Wyoming, now on file and of
record in the office of the County Clerk and ex-officio Register of Deeds of
Laramie County, bounded and described as follows: BEGINNING at a point on the
Southerly line or boundary of said Lot Four (4), distant Thirteen (13) feet
westerly from the Southeasterly corner of said Lot Four (4); THENCE westerly
along said southerly line or boundary of said Lot Four (4), a distance of
Fifteen (15) feet; THENCE northerly and at right angles to said southerly line
of said Lot Four (4), a distance of Fifteen (15) feet; THENCE easterly and
parallel to said southerly line of said Lot Four (4), a distance of Fifteen (15)
feet; THENCE southerly and at right angles to said southerly line of said Lot
Four (4), a distance of Fifteen (15) feet to the POINT OF BEGINNING. AND: The
following described real estate, situated in the County of Laramie, State of
Wyoming: That part of Lot Number 4, Block Number Three hundred Eleven (311) as
said Lot and Block are laid down and described on the official plat of the City
of Cheyenne now on file and of record in the Office of the County Clerk and
Ex-officio Register of Deeds of Laramie County, State of Wyoming, described as
follows: BEGINNING at a point on the southerly line or boundary of said Lot 4,
Block 311, distant 28 feet west of the southeast corner of said Lot 4; THENCE
west along the said southerly line or boundary of said Lot 4, a distance of 7
feet; THENCE northerly and parallel to the easterly line or boundary of said Lot
4, a distance of 15 feet; THENCE easterly and parallel to the southerly line or
boundary of said Lot 4, a distance of 7 feet; THENCE southerly and parallel to
the easterly line of said Lot 4, a distance of 15 feet to the POINT OF
BEGINNING. Subject to covenants and a right of reversion.
CAMPBELL COUNTY WYOMING REAL PROPERTY:
28.
WYGEN II PLANT

That certain 90 MW Coal Fired Power Generation Plant (the “Plant”); all
equipment of any nature associated with the operation of the Plant, including
without limitation, transformers, transmission lines, buss bars, coal storage
facilities, ash treatment and disposal facilities, and substations, to the
extent located on the real property described below (the “Property”), and
whether or not such property constitutes fixtures or is permanently affixed to
the Property; all contracts, contract rights and permits of the Company related
to, and/or required for, the operation of the Plant; including without
limitation any water rights required to operate the Plant, as well as all
interest of the Company under a certain ground lease agreement regarding the
Property effective September 14, 2005 between the Company, as lessee and Wyodak
Resources Development Corporation, as lessor.

#3 - First Supplemental Indenture    -24-

--------------------------------------------------------------------------------




A tract of land being located in the Southwest ¼ of Section 22 and the Northwest
¼ of Section 27, Township 50 North, Range 71 West, of the 6th Principal
Meridian, Campbell County, Wyoming, being more particularly described as
follows:
Beginning at a 5/8 inch rebar with aluminum cap stamped PLS 8404 which monuments
the Southeast corner of said parcel from which the Southeast corner of Section
22 bears North 87° 51’ 21” East, 3147.53 feet, said corner being monumented with
a 3½ inch brass cap;
Thence North 89° 39’ 31” West, 310.73 feet to a point being monumented with a
two inch aluminum cap stamped PLS 8404, set on a two foot long 5/8 inch rebar;
Thence North 58° 07’ 17” West, 173.56 feet to a point being monumented with a
two inch aluminum cap, stamped PLS 8404, set on a two foot long 5/8 inch rebar;
Thence North 01° 38’ 29” East, 1108.17 feet to a point on the southerly ROW line
of Interstate 90, said point being monumented with a two inch aluminum cap,
stamped PLS 8404, set on a two foot long 5/8 inch rebar;
Thence South 79° 59’ 51” East, 431.08 feet along the southerly R-O-W of
Interstate 90 to a point, said point being monumented with a two inch aluminum
cap, stamped PLS 8404, set on a two foot long 5/8 inch rebar;
Thence South 00° 05’ 38” East, 1126.36 feet to the point of beginning, said
point being monumented with a two inch aluminum cap, stamped PLS 8404, set on a
two foot long 5/8 inch rebar;
Basis of bearing for the above described tract of land being South 79° 59’ 51”
East, for the south R-O-W line of Interstate 90 between Wyoming Highway
Department R-O-W Monuments STA-355+09.17 to STA 372+00, said tract of land
containing 11.669 acres, more or less.
SECTION 1.3.    Upon the execution and delivery of this First Supplemental
Indenture and upon delivery to the First Mortgage Bond Trustee of the First
Mortgage Bonds executed by the Company, and upon compliance with all applicable
provisions and requirements of the Company Mortgage in respect thereof, the
First Mortgage Bond Trustee shall authenticate said First Mortgage Bonds and
deliver them to or upon the Written Order or Orders of the Company, without
awaiting the recordation or filing for recordation of this First Supplemental
Indenture.
ARTICLE II    
REDEMPTION OF THE SERIES 2009B BONDS.
SECTION 2.1.    In the event that any Series 2009 Bonds are to be redeemed
pursuant to Section 4.01 of the Series 2009 Indenture, the respective Series
2009 First Mortgage Bonds, in

#3 - First Supplemental Indenture    -25-

--------------------------------------------------------------------------------




a principal amount equal to the principal amount of such Series 2009 Bonds so to
be redeemed, shall be redeemed by the Company, on the date fixed for redemption
of such Series 2009 Bonds, at the principal amount thereof, plus accrued
interest to such redemption date. The respective Series 2009 First Mortgage
Bonds shall also be redeemed at the principal amount thereof, plus accrued
interest thereon, upon notice given pursuant to Section 7.2 of the Loan
Agreement in connection with an acceleration of the respective Series 2009
Bonds, on the date fixed for payment of such Series 2009 Bonds.
SECTION 2.2.    The First Mortgage Bond Trustee shall be entitled to
conclusively presume that no redemption of Series 2009 First Mortgage Bonds is
required by Section 2.1 or Section 2.2 of this Article II unless and until it
shall have received written notice from the Series 2009 Trustee, signed by its
President, a Vice President or a Trust Officer, stating that Series 2009 Bonds
are to be redeemed or accelerated as aforesaid and specifying the principal
amount and the date on which the Series 2009 Bonds are to be so redeemed or
accelerated as the case may be.
SECTION 2.3.    The provisions of Sections 9.01, 9.02, 9.03 and 9.04 of Article
IX of the Company Mortgage shall be applicable to the Series 2009 First Mortgage
Bonds, except as such provisions may otherwise be inconsistent with the
provisions of this Article II.
SECTION 2.4.    The holder of each and every Series 2009 First Mortgage Bond
hereby agrees to accept payment thereof prior to maturity on the terms and
conditions set forth in this Article II.
ARTICLE III    
CERTAIN COVENANTS
SECTION 3.1.    The Company hereby covenants that, so long as any of the First
Mortgage Bonds shall remain outstanding, the covenants and agreements of the
Company set forth in the Company Mortgage, as it may be amended and
supplemented, from time to time, shall be and remain in full force and effect,
and shall be duly observed and complied with by the Company.
ARTICLE IV    
MISCELLANEOUS
SECTION 4.1.    The Company is lawfully seized and possessed of all the real
estate, franchises and other property described or referred to in the Company
Mortgage as presently mortgaged; subject to the exceptions stated therein, such
real estate, franchises and other property are free and clear of any lien prior
to the lien of the Company Mortgage except as set forth in the granting clauses
of the Company Mortgage; and the Company has good right and lawful authority to
mortgage the same as provided in and by the Company Mortgage.

#3 - First Supplemental Indenture    -26-

--------------------------------------------------------------------------------




SECTION 4.2.    The First Mortgage Bond Trustee assumes no duties,
responsibilities or liabilities by reason of this First Supplemental Indenture
other than as set forth in the Company Mortgage, and this First Supplemental
Indenture is executed and accepted by the First Mortgage Trustee subject to all
the terms and conditions of its acceptance of the trust under the Company
Mortgage, as fully as if said terms and conditions were herein set forth at
length.
SECTION 4.3.    As amended and modified by this First Supplemental Indenture,
the Company Mortgage is in all respects ratified and confirmed and the Company
Mortgage and the First Supplemental Indenture shall be read, taken and construed
as one and the same instrument.
SECTION 4.4.    This First Supplemental Indenture may be executed in several
counterparts, all or any of which may be treated for all purposes as one
original and shall constitute and be one and the same instrument.
IN WITNESS WHEREOF, CHEYENNE LIGHT, FUEL AND POWER COMPANY, has caused this
First Supplemental Indenture to be signed in its corporate name by its President
or a Vice President and its corporate seal to be hereunto affixed and attested
by its Secretary or an Assistant Secretary and WELLS FARGO BANK, NATIONAL
ASSOCIATION, in evidence of its acceptance of the trust hereby created, has
caused this First Supplemental Indenture to be signed in its corporate name by
one of its Authorized Officers and its corporate seal to be hereunto affixed and
attested by one of its Authorized Officers, all as of the day and year first
above written.
CHEYENNE LIGHT, FUEL AND POWER COMPANY
(CORPORATE SEAL)    
By:
    /s/ Garner M. Anderson
Title:
Vice President and Treasurer

    
ATTEST:
   /s/ Roxann R. Basham
 
Secretary
 





STATE OF SOUTH DAKOTA
)
 
) ss.
COUNTY OF PENNINGTON
)






#3 - First Supplemental Indenture    -27-

--------------------------------------------------------------------------------




This instrument was acknowledged before me on this 1st day of September, 2009 by
Garner M. Anderson and Roxann R. Basham, as Vice President and Treasurer and
Secretary, respectively, of Cheyenne Light, Fuel and Power Company.
  /s/ LeeAnn S. Steckler
  Notary Public



My Commission expires: 06-23-2011
(Signature Page Follows)

#3 - First Supplemental Indenture    -28-

--------------------------------------------------------------------------------






[Counterpart Signature Page to First Supplemental Indenture for Wells Fargo
Bank]
WELLS FARGO BANK
NATIONAL ASSOCIATION
As first Mortgage Bond Trustee
(BANK SEAL)    
By:
  /s/ Gretchen L. Middents
 
Vice President and Treasurer



ATTEST:
By:
  /s/ Ethel M. Vick 
 
Vice President
 



STATE OF COLORADO
)
 
) ss.
COUNTY OF DENVER
)



This instrument was acknowledged before me on this 1st day of September, 2009 by
Gretchen L. Middents and Ethel Vick, as Vice Presidents of Wells Fargo Bank,
National Association.


  /s/ JoAnn J. Williams
Notary Public



My Commission expires: 5-14-2013

#3 - First Supplemental Indenture    -29-